1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   TYQUAN KNOX,                      Case No. CV 16-9481 JAK (SS)

12                  Petitioner,

13        v.                                    JUDGMENT

14   RAYMOND MADDEN, Warden,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: January 3, 2019

24                                      JOHN A. KRONSTADT
                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
